Citation Nr: 1629740	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-33 202	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the right shoulder, prior to October 15, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes service connection and a 10 percent evaluation was initially granted for the Veteran's right shoulder disability by the RO in a November 2011 rating decision.  Thereafter, in a July 2013 rating decision, the RO increased the Veteran's rating to 20 percent, effective October 15, 2012.  Although a higher rating has been assigned by the RO for the right shoulder disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2016, the Veteran and his wife appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  The record was left open for 30 days for the submission of additional evidence.  Later in May 2016, the Veteran submitted additional evidence in the form of VA treatment records.  As the Veteran's evaluation is being increased in part and also remanded, the agency of original jurisdiction will be able to consider the evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected right shoulder disability has resulted in painful limitation of motion.



CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 20 percent for traumatic arthritis of the right shoulder joint have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5010, 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Shoulder disabilities are rated under DCs 5200 to 5203.  As discussed below, only DC 5201 is applicable to the Veteran.

DC 5201 does not provide for a zero or 10 percent rating.  The minimum rating under that code is 20 percent, to be assigned where there is limitation at the shoulder level.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5201 (2015).  Normal ranges of shoulder motion are flexion-180 degrees; abduction-180 degrees; and external and internal rotation-90 degrees each.  38 C.F.R. § 4.71, Plate I (2015).

II.  Facts

The Veteran seeks an initial rating in excess of 10 percent for traumatic arthritis of the right shoulder prior to October 15, 2012, and in excess of 20 percent thereafter.  The evidence shows that the Veteran's right hand is his major hand.  See July 2011 VA examination.

The Veteran has been afforded several VA examinations in connection with his right shoulder claim.  He was examined in July 2011, during which he reported to the examiner pain, stiffness, weakness and weekly flare-ups.  He reports suffering flare-ups while lifting, throwing a ball, lying on his right side while sleeping and cold, damp weather.  Upon examination, range of motion of the right shoulder was flexion to 160 degrees, abduction to 140 degrees, internal rotation to 60 degrees and external rotation to 90 degrees.  Further, objective evidence of pain was noted following repetitive motion.  The examiner indicates that the Veteran has difficulty with raising his right arm above shoulder level and is unable to lift greater than 15 pounds.  She notes further, that he is unable to complete some household repairs and is limited in his ability to play sports.

The Veteran was afforded another VA examination in May 2012.  Similar symptoms were reported by the Veteran as the prior July 2011 VA examination.  Upon examination, range of motion of the right shoulder was flexion to 120 degrees with pain beginning at 90 degrees, and abduction to 125 degrees with pain beginning at 85 degrees.  Further, the examiner notes less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and deformity.  She indicates the Veteran drops the right arm from shoulder height (90 degrees) to 60 degrees for repetitive internal and external rotation and the Veteran was only able to rotate to 45 degrees both internally and externally with three repetitions.  She further states that for the Veteran, lifting and reaching over his head are impossible and he has difficulty raising the right arm above shoulder level.

The Veteran underwent another VA examination in December 2012.  The findings were highly consistent with the prior two VA examinations.  In addition, the examiner indicates the Veteran was unable to sustain holding his right arm at shoulder height, which is 90 degrees, in order to perform internal and external rotation.  With repetitive motion testing, the Veteran needed to lower his right arm to 50 degrees after the initial repetitive motions, and then he was forced to stop and was unable to perform the second and third repetitive motions.

In addition to the VA examinations, the Veteran testified at a May 2016 Board hearing.  He indicates the right shoulder disability has always affected his work.  He notes that he has lost strength, suffers increased pain and also has difficulty lifting his arm.  Further, his wife reports that he has difficulty sleeping due to the pain and struggles to perform daily activities like mowing the grass.

III.  Analysis

As noted above, the minimum rating under DC 5201 for limitation of motion of the shoulder is 20 percent.  While some of the evidence indicates that the Veteran's limitation of motion is above shoulder level, there was objective painful motion at least at shoulder level.  The Veteran's pain may at times result in additional functional loss beyond that objectively demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Significantly, 38 C.F.R. § 4.59 instructs that it is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence supports the assignment of at least a 20 percent evaluation for the Veteran's traumatic arthritis of the right shoulder joint as this is the minimum compensable rating, as there is no 10 percent rating for limitation of the shoulder joint.  See Sowers v. McDonald, 27 Vet. App. 472, 481-82 (2016) (noting that while there is a 10 percent rating available for the shoulder across all diagnostic codes, a 20 percent rating is the minimum compensable rating for the shoulder for limitation of motion).

The Board is proceeding with this intermediary grant of benefits to the Veteran.  The remaining issue on appeal becomes one of entitlement to an initial rating in excess of 20 percent for traumatic arthritis of the right shoulder joint.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The remaining issue will be addressed further in the remand section.


ORDER

A 20 percent rating, for traumatic arthritis of the right shoulder prior to October 15, 2012, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks an initial rating higher than 20 percent for service-connected traumatic arthritis of the right shoulder.  

The Veteran submitted additional VA treatment records, including a May 2014 record which indicates possible ongoing worsening right shoulder pain.  The May 2014 x-ray showed moderate to severe degenerative changes of the right acromioclavicular joint, with marginal spurring and underlying rotator cuff degeneration or tear.  Additionally, a June 2014 VA record shows the Veteran received a corticosteroid injection to his right shoulder.  In addition, as discussed above, in the May 2016 Board hearing, the Veteran reports that his right shoulder disability has increased in pain and that he has lost strength.

These records have been associated with the claims file.  However, the Boards find a remand for a new VA examination is warranted to assess the current extent and severity of the Veteran's right shoulder disability.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the current severity of the Veteran's traumatic arthritis of the right shoulder.  The entire claims file must be reviewed by the examiner.  Any necessary testing, including range of motion testing, should be accomplished.

The examiner must perform joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with range of motion measurements of the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examiner should also discuss the Veteran's lay statements and include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue of entitlement to an initial rating in excess of 20 percent for traumatic arthritis of the right shoulder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


